                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


PATRICIA MARY TAYLOR,                             §
                                                  §
                   Plaintiff,                     §                SA-19-CV-00644-DAE
                                                  §
vs.                                               §
                                                  §
COMMISSIONER OF SOCIAL                            §
SECURITY,                                         §
                                                  §
                   Defendant.                     §



                                             ORDER

       Before the court in the above-styled cause of action is Plaintiff’s motion to proceed in

forma pauperis [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford court fees and

costs. Having considered Plaintiff’s application and supporting affidavit, the Court is of the

opinion the motion should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes

income and asset information, which indicates that Plaintiff is unemployed and relies on her

husband’s income of $2,000 a month to pay for all of their expenses. Plaintiff’s long-term

disability benefits in the amount of $1,560 per month terminate beginning July 2019. Plaintiff’s


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
listed expenses exceed her husband’s income. This information demonstrates that Plaintiff does

not have sufficient monthly resources available to pay the filing fee, and the Court will grant the

motion to proceed IFP.

        IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis [#1] is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Complaint [#2] shall be filed by the Clerk

without prepayment of fees, costs or the giving of security, and the Clerk shall, until further

Order of this Court, waive the collection of any other fees or costs from Plaintiff.

        IT IS FURTHER ORDERED that, if not already accomplished, within ten (10) days of

the date of this Order, Plaintiff shall either

            •   Submit to the Clerk’s Office a fully completed United States Marshal Service
                Form 285, including fully complete addresses, for each Defendant required to be
                served and the United States Marshal’s Service shall serve each defendant with a
                copy of the Complaint and a copy of this order by certified mail, return receipt
                requested; or

            •   Through counsel, request issuance of summons from the Clerk and serve each
                Defendant required to be served with a copy of the summons, complaint, and a
                copy of this Order by certified mail, return receipt requested, if possible. See Fed.
                R. Civ. P. 4(e)(1) (permitting service pursuant to state law); Tex. R. Civ. P.
                106(a)(2) (permitting service by certified or registered mail by a person
                authorized to serve by Rule 103); Tex. R. Civ. P. 103 (permitting service by
                certified or registered mail by sheriff, constable, clerk, or any person authorized
                by law).
        IT IS SO ORDERED.

        SIGNED this 12th day of June, 2019.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE
